DETAILED ACTION

	This Office Action is in response to Applicant’s Election dated 12/6/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.   Applicant timely traversed the restriction (election) requirement in the reply filed on 12/6/2021
	Applicant's election with traverse of Product Invention I of claims 1-10 in the reply filed on 12/6/2021 is acknowledged.  The traversal is on the ground(s) that the original application would not result in serious search and examination burden of the Examiner.   This is not found persuasive because the original application includes 2 distinct inventions that requires different fields of searches (e.g. search queries and/or search classification).  It would be burden to Examiner if both distinct inventions are examined in same one application.  The requirement is still deemed proper and is therefore made FINAL.
The Product Invention I of claims 1-10 of this application contains claims directed to the following patentably distinct species:
	a.	Species A, embodiment of figure 1, inductor module comprising an etching stop layer 			and a first interconnect metal layer, wherein the etching stop layer is disposed under a 			bottom of the trench and located in the first inter-level dielectric layer, and the first 	
	b.	Species B,   embodiment of figure 2, inductor module comprising  an etching stop layer, 			a first interconnect metal layer, and at least one second interconnect metal layer, 			wherein the etching stop layer is disposed under a bottom of the trench, the first 			interconnect metal layer is disposed on the first inter-level dielectric layer and 				electrically connected with the semiconductor component, and the at least one second 			interconnect metal layer is electrically connected with the second metal layer to the first 		interconnect metal layer, and the etching stop layer and one of the second interconnect 			metal layers are disposed in a same layer in the plurality of second inter-level dielectric 			layers.  It appears that claims 1-4, 7and 8-10 read on particular species B.
	The species are independent or distinct because of their mutually exclusive characteristics.   In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Examining distinct species requires different fields of search (e.g. search queries)
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Mr. Yuan-Te Fu on 2/4/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANHHA S PHAM/               Primary Examiner, Art Unit 2819